(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    RETURN MAIL, INC. v. UNITED STATES POSTAL
                  SERVICE ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

   No. 17–1594. Argued February 19, 2019—Decided June 10, 2019
The Leahy-Smith America Invents Act (AIA) of 2011 created the Patent
  Trial and Appeal Board, 35 U. S. C. §6(c), and established three types
  of administrative review proceedings before the Board that enable a
  “person” other than the patent owner to challenge the validity of a
  patent post-issuance: (1) “inter partes review,” §311; (2) “post-grant
  review,” §321; and (3) “covered-business-method review” (CBM re-
  view), note following §321. After an adjudicatory proceeding, the
  Board either confirms the patent claims or cancels some or all of
  them, §§318(b), 328(b). Any “dissatisfied” party may then seek judi-
  cial review in the Federal Circuit, §§319, 329. In addition to AIA re-
  view proceedings, a patent can be reexamined either in federal court
  during a defense to an infringement suit, §282(b), or in an ex parte
  reexamination by the Patent Office, §§301(a), 302(a).
     Return Mail, Inc., owns a patent that claims a method for pro-
  cessing undeliverable mail. The Postal Service subsequently intro-
  duced an enhanced address-change service to process undeliverable
  mail, which Return Mail asserted infringed its patent. The Postal
  Service petitioned for ex parte reexamination of the patent, but the
  Patent Office confirmed the patent’s validity. Return Mail then sued
  the Postal Service in the Court of Federal Claims, seeking compensa-
  tion for the unauthorized use of its invention. While that suit was
  pending, the Postal Service petitioned for CBM review. The Patent
  Board concluded that the subject matter of Return Mail’s claims was
  ineligible to be patented and thus canceled the claims underlying its
  patent. The Federal Circuit affirmed, concluding, as relevant here,
  that the Government is a “person” eligible to petition for CBM re-
  view.
2            RETURN MAIL, INC. v. POSTAL SERVICE

                               Syllabus

Held: The Government is not a “person” capable of instituting the three
 AIA review proceedings. Pp. 6–18.
    (a) In the absence of an express definition of the term “person” in
 the patent statutes, the Court applies a “longstanding interpretive
 presumption that ‘person’ does not include the sovereign,” and thus
 excludes a federal agency like the Postal Service. Vermont Agency of
 Natural Resources v. United States ex rel. Stevens, 529 U. S. 765,
 780–781. This presumption reflects “common usage,” United States
 v. Mine Workers, 330 U. S. 258, 275, as well as an express directive
 from Congress in the Dictionary Act, 1 U. S. C. §1. The Dictionary
 Act does not include the Federal Government among the persons
 listed in the definition of “person” that courts use “[i]n determining
 the meaning of any Act of Congress, unless the context indicates oth-
 erwise,” §1. Contrary to the Postal Service’s contention otherwise,
 this Court has, in several instances, applied the presumption against
 treating the Government as a statutory person even when, as here,
 doing so would exclude the Government or one of its agencies from
 accessing a benefit or favorable procedural device. See, e.g., United
 States v. Cooper Corp., 312 U. S. 600, 604–605, 614. Thus, the Court
 here proceeds from the presumption that the Government is not a
 “person” authorized to initiate these proceedings absent an affirma-
 tive showing to the contrary. Pp. 7–9.
    (b) The Postal Service must point to some indication in the AIA’s
 text or context affirmatively showing that Congress intended to in-
 clude the Government as a “person,” but its arguments are unpersua-
 sive. Pp. 9–17.
      (1) The Postal Service first argues that the AIA’s reference to a
 “person” in the context of post-issuance review proceedings must in-
 clude the Government because other references to persons in the pa-
 tent statutes appear to do so. The consistent-usage principle—i.e.,
 when Congress uses a word to mean one thing in one part of the
 statute, it will mean the same thing elsewhere in the statute—
 however, “ ‘ readily yields to context, ’ ” especially when a statutory
 term is used throughout a statute and takes on “distinct characters”
 in distinct statutory provisions. Utility Air Regulatory Group v. EPA,
 573 U. S. 302, 320. Here, where there are at least 18 references to
 “person[s]” in the Patent Act and the AIA, no clear trend is shown:
 Sometimes “person” plainly includes or excludes the Government, but
 sometimes, as here, it might be read either way. The mere existence
 of some Government-inclusive references cannot make the “affirma-
 tive showing,” Stevens, 529 U. S., at 781, required to overcome the
 presumption that the Government is not a “person” eligible to peti-
 tion for AIA review proceedings. Pp. 9–12.
      (2) The Postal Service next points to the Federal Government’s
                     Cite as: 587 U. S. ____ (2019)                      3

                                Syllabus

  longstanding history with the patent system, arguing that because
  federal officers have been able to apply for patents in the name of the
  United States since 1883, Congress must have intended to allow the
  Government access to AIA review proceedings. But the Govern-
  ment’s ability to obtain a patent does not speak to whether Congress
  meant for the Government to participate as a third-party challenger
  in AIA proceedings established only eight years ago. Moreover, even
  assuming that the Government may petition for ex parte reexamina-
  tion of an issued patent, as a 1981 Patent Office Manual of Patent
  Examining Procedure (MPEP) indicates, an ex parte reexamination
  process is fundamentally different from an AIA review proceeding.
  The former process is internal, and the party challenging the patent
  may not participate. By contrast, adversarial, adjudicatory AIA re-
  view proceedings are between the “person” who petitioned for review
  and the patent owner; they include briefing, a hearing, discovery, and
  the presentation of evidence; and the losing party has appeal rights.
  Congress may have had good reason to authorize the Government to
  initiate a hands-off ex parte reexamination but not to become a party
  to the AIA’s full-blown adversarial proceeding. Nothing suggests
  that Congress had the 1981 MPEP statement about ex parte reexam-
  ination in mind when it created the AIA review proceedings. And be-
  cause there is no “settled” meaning of the term “person” with respect
  to the newly established AIA review proceedings, see Bragdon v. Ab-
  bott, 524 U. S. 624, 645, the MPEP does not justify putting aside the
  presumptive meaning of “person.” Pp. 13–15.
       (3) Finally, the Postal Service argues that it must be a “person”
  who may petition for AIA review proceedings because, like other po-
  tential infringers, it is subject to civil liability and can assert a de-
  fense of patent invalidity. It would thus be anomalous, the Postal
  Service posits, to deny it a benefit afforded to other infringers—
  namely, the ability to challenge a patent de novo before the Patent
  Office, rather than only with clear and convincing evidence in defense
  to an infringement suit. Federal agencies, however, face lower and
  more calculable risks than nongovernmental actors, so it is reasona-
  ble for Congress to have treated them differently. Excluding federal
  agencies from AIA review proceedings also avoids the awkward situ-
  ation of having a civilian patent owner defend the patentability of her
  invention in an adversarial, adjudicatory proceeding initiated by one
  federal agency and overseen by a different federal agency. Pp. 15–17.
868 F. 3d 1350, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, ALITO, GORSUCH, and KAVANAUGH, JJ., joined.
BREYER, J., filed a dissenting opinion, in which GINSBURG and KAGAN,
JJ., joined.
                        Cite as: 587 U. S. ____ (2019)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–1594
                                   _________________


    RETURN MAIL, INC., PETITIONER v. UNITED
        STATES POSTAL SERVICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FEDERAL CIRCUIT
                                 [June 10, 2019]

   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   In the Leahy-Smith America Invents Act of 2011, 35
U. S. C. §100 et seq., Congress created the Patent Trial
and Appeal Board and established three new types of
administrative proceedings before the Board that allow a
“person” other than the patent owner to challenge the
validity of a patent post-issuance. The question presented
in this case is whether a federal agency is a “person” able
to seek such review under the statute. We conclude that it
is not.
                               I
                               A
   The Constitution empowers Congress “[t]o promote the
Progress of Science and useful Arts, by securing for lim-
ited Times to Authors and Inventors the exclusive Right to
their respective . . . Discoveries.” Art. I, §8, cl. 8. Pursu-
ant to that authority, Congress established the United
States Patent and Trademark Office (Patent Office) and
tasked it with “the granting and issuing of patents.” 35
U. S. C. §§1, 2(a)(1).
   To obtain a patent, an inventor submits an application
2          RETURN MAIL, INC. v. POSTAL SERVICE

                     Opinion of the Court

describing the proposed patent claims to the Patent Office.
See §§111(a)(1), 112. A patent examiner then reviews the
application and prior art (the information available to the
public at the time of the application) to determine whether
the claims satisfy the statutory requirements for patent-
ability, including that the claimed invention is useful,
novel, nonobvious, and contains eligible subject matter.
See §§101, 102, 103. If the Patent Office accepts the claim
and issues a patent, the patent owner generally obtains
exclusive rights to the patented invention throughout the
United States for 20 years. §§154(a)(1), (2).
  After a patent issues, there are several avenues by
which its validity can be revisited. The first is through a
defense in an infringement action. Generally, one who
intrudes upon a patent without authorization “infringes
the patent” and becomes subject to civil suit in the federal
district courts, where the patent owner may demand a
jury trial and seek monetary damages and injunctive
relief. §§271(a), 281–284. If, however, the Federal Gov-
ernment is the alleged patent infringer, the patent owner
must sue the Government in the United States Court of
Federal Claims and may recover only “reasonable and
entire compensation” for the unauthorized use. 28 U. S. C.
§1498(a).
  Once sued, an accused infringer can attempt to prove by
clear and convincing evidence “that the patent never
should have issued in the first place.” Microsoft Corp. v.
i4i L. P., 564 U. S. 91, 96–97 (2011); see 35 U. S. C.
§282(b). If a defendant succeeds in showing that the
claimed invention falls short of one or more patentability
requirements, the court may deem the patent invalid and
absolve the defendant of liability.
  The Patent Office may also reconsider the validity of
issued patents. Since 1980, the Patent Act has empow-
ered the Patent Office “to reexamine—and perhaps
cancel—a patent claim that it had previously allowed.”
                 Cite as: 587 U. S. ____ (2019)            3

                     Opinion of the Court

Cuozzo Speed Technologies, LLC v. Lee, 579 U. S. ___, ___
(2016) (slip op., at 3). This procedure is known as ex parte
reexamination. “Any person at any time” may cite to the
Patent Office certain prior art that may “bea[r] on the
patentability of any claim of a particular patent”; and the
person may additionally request that the Patent Office
reexamine the claim on that basis. 35 U. S. C. §§301(a),
302(a). If the Patent Office concludes that the prior art
raises “a substantial new question of patentability,” the
agency may reexamine the patent and, if warranted,
cancel the patent or some of its claims. §§303(a), 304–307.
The Director of the Patent Office may also, on her “own
initiative,” initiate such a proceeding. §303(a).
  In 1999 and 2002, Congress added an “inter partes
reexamination” procedure, which similarly invited “[a]ny
person at any time” to seek reexamination of a patent on
the basis of prior art and allowed the challenger to partic-
ipate in the administrative proceedings and any subse-
quent appeal. See §311(a) (2000 ed.); §§314(a), (b) (2006
ed.); Cuozzo Speed Technologies, 579 U. S., at ___ (slip op.,
at 3).
                            B
  In 2011, Congress overhauled the patent system by
enacting the America Invents Act (AIA), which created the
Patent Trial and Appeal Board and phased out inter
partes reexamination. See 35 U. S. C. §6; H. R. Rep. No.
112–98, pt. 1, pp. 46–47. In its stead, the AIA tasked the
Board with overseeing three new types of post-issuance
review proceedings.
  First, the “inter partes review” provision permits “a
person” other than the patent owner to petition for the
review and cancellation of a patent on the grounds that
the invention lacks novelty or nonobviousness in light of
“patents or printed publications” existing at the time of
the patent application. §311.
4           RETURN MAIL, INC. v. POSTAL SERVICE

                       Opinion of the Court

   Second, the “post-grant review” provision permits “a
person who is not the owner of a patent” to petition for
review and cancellation of a patent on any ground of pat-
entability. §321; see §§282(b)(2), (b)(3). Such proceedings
must be brought within nine months of the patent’s issu-
ance. §321.
   Third, the “covered-business-method review” (CBM
review) provision provides for changes to a patent that
claims a method for performing data processing or other
operations used in the practice or management of a finan-
cial product or service. AIA §§18(a)(1), (d)(1), 125 Stat.
329, note following 35 U. S. C. §321, p. 1442. CBM review
tracks the “standards and procedures of” post-grant re-
view with two notable exceptions: CBM review is not
limited to the nine months following issuance of a patent,
and “[a] person” may file for CBM review only as a defense
against a charge or suit for infringement. §18(a)(1)(B),
125 Stat. 330.1
   The AIA’s three post-issuance review proceedings are
adjudicatory in nature. Review is conducted by a three-
member panel of the Patent Trial and Appeal Board, 35
U. S. C. §6(c), and the patent owner and challenger may
seek discovery, file affidavits and other written memo-
randa, and request an oral hearing, see §§316, 326; AIA
§18(a)(1), 125 Stat. 329; Oil States Energy Services, LLC v.
Greene’s Energy Group, LLC, 584 U. S. ___, ___–___ (2018)
(slip op., at 3–4). The petitioner has the burden of proving
unpatentability by a preponderance of the evidence.
§§282, 316(e), 326(e). The Board then either confirms the
patent claims or cancels some or all of the claims.
§§318(b), 328(b). Any party “dissatisfied” with the Board’s
final decision may seek judicial review in the Court of

——————
  1 The CBM review program will stop accepting new claims in 2020.

See AIA §18(a)(3)(A), 125 Stat. 330; 77 Fed. Reg. 48687 (2012).
                 Cite as: 587 U. S. ____ (2019)            5

                     Opinion of the Court

Appeals for the Federal Circuit, §§319, 329; see §141(c),
and the Director of the Patent Office may intervene, §143.
  In sum, in the post-AIA world, a patent can be reex-
amined either in federal court during a defense to an
infringement action, in an ex parte reexamination by the
Patent Office, or in the suite of three post-issuance review
proceedings before the Patent Trial and Appeal Board.
The central question in this case is whether the Federal
Government can avail itself of the three post-issuance
review proceedings, including CBM review.
                             C
   Return Mail, Inc., owns U. S. Patent No. 6,826,548 (’548
patent), which claims a method for processing mail that is
undeliverable. Beginning in 2003, the United States
Postal Service allegedly began exploring the possibility of
licensing Return Mail’s invention for use in handling the
country’s undelivered mail. But the parties never reached
an agreement.
   In 2006, the Postal Service introduced an enhanced
address-change service to process undeliverable mail.
Return Mail’s representatives asserted that the new ser-
vice infringed the ’548 patent, and the company renewed
its offer to license the claimed invention to the Postal
Service. In response, the Postal Service petitioned for
ex parte reexamination of the ’548 patent. The Patent
Office canceled the original claims but issued several new
ones, confirming the validity of the ’548 patent. Return
Mail then sued the Postal Service in the Court of Federal
Claims, seeking compensation for the Postal Service’s
unauthorized use of its invention, as reissued by the Pat-
ent Office.
   While the lawsuit was pending, the Postal Service again
petitioned the Patent Office to review the ’548 patent, this
time seeking CBM review. The Patent Board instituted
review. The Board agreed with the Postal Service that
6             RETURN MAIL, INC. v. POSTAL SERVICE

                          Opinion of the Court

Return Mail’s patent claims subject matter that was ineli-
gible to be patented, and it canceled the claims underlying
the ’548 patent. A divided panel of the Court of Appeals
for the Federal Circuit affirmed. See 868 F. 3d 1350
(2017). As relevant here, the Federal Circuit held, over a
dissent, that the Government is a “person” eligible to
petition for CBM review.          Id., at 1366; see AIA
§18(a)(1)(B), 125 Stat. 330 (only a qualifying “person” may
petition for CBM review). The court then affirmed the
Patent Board’s decision on the merits, invalidating Return
Mail’s patent claims.
  We granted certiorari to determine whether a federal
agency is a “person” capable of petitioning for post-
issuance review under the AIA.2 586 U. S. ___ (2018).
                             II
   The AIA provides that only “a person” other than the
patent owner may file with the Office a petition to insti-
tute a post-grant review or inter partes review of an issued
patent. 35 U. S. C. §§311(a), 321(a). The statute likewise
provides that a “person” eligible to seek CBM review may
not do so “unless the person or the person’s real party in
interest or privy has been sued for infringement.” AIA
§18(a)(1)(B), 125 Stat. 330. The question in this case is
whether the Government is a “person” capable of institut-
ing the three AIA review proceedings.
                             A
    The patent statutes do not define the term “person.” In

——————
  2 The Federal Circuit rejected Return Mail’s argument that the Postal

Service cannot petition for CBM review for the independent reason that
a suit against the Government under 28 U. S. C. §1498 is not a suit for
infringement. 868 F. 3d 1350, 1366 (2017). We denied Return Mail’s
petition for certiorari on this question and therefore have no occasion to
resolve it in this case. Accordingly, we assume that a §1498 suit is one
for infringement and refer to it as the same.
                 Cite as: 587 U. S. ____ (2019)            7

                     Opinion of the Court

the absence of an express statutory definition, the Court
applies a “longstanding interpretive presumption that
‘person’ does not include the sovereign,” and thus excludes
a federal agency like the Postal Service. Vermont Agency
of Natural Resources v. United States ex rel. Stevens, 529
U. S. 765, 780–781 (2000); see United States v. Mine
Workers, 330 U. S. 258, 275 (1947); United States v.
Cooper Corp., 312 U. S. 600, 603–605 (1941); United States
v. Fox, 94 U. S. 315, 321 (1877).
   This presumption reflects “common usage.” Mine Work-
ers, 330 U. S., at 275. It is also an express directive from
Congress: The Dictionary Act has since 1947 provided the
definition of “ ‘person’ ” that courts use “[i]n determining
the meaning of any Act of Congress, unless the context
indicates otherwise.” 1 U. S. C. §1; see Rowland v. Cali-
fornia Men’s Colony, Unit II Men’s Advisory Council, 506
U. S. 194, 199–200 (1993). The Act provides that the word
“ ‘person’ . . . include[s] corporations, companies, associa-
tions, firms, partnerships, societies, and joint stock com-
panies, as well as individuals.” §1. Notably absent from
the list of “person[s]” is the Federal Government. See
Mine Workers, 330 U. S., at 275 (reasoning that Congress’
express inclusion of partnerships and corporations in §1
implies that Congress did not intend to include the Gov-
ernment). Thus, although the presumption is not a “hard
and fast rule of exclusion,” Cooper, 312 U. S., at 604–605,
“it may be disregarded only upon some affirmative show-
ing of statutory intent to the contrary,” Stevens, 529 U. S.,
at 781.
   The Postal Service contends that the presumption is
strongest where interpreting the word “person” to include
the Government imposes liability on the Government, and
is weakest where (as here) interpreting “person” in that
way benefits the Government. In support of this argu-
ment, the Postal Service points to a different interpretive
canon: that Congress must unequivocally express any
8          RETURN MAIL, INC. v. POSTAL SERVICE

                      Opinion of the Court

waiver of sovereign immunity for that waiver to be effec-
tive. See FAA v. Cooper, 566 U. S. 284, 290 (2012). That
clear-statement rule inherently applies only when a party
seeks to hold the Government liable for its actions; other-
wise immunity is generally irrelevant. In the Postal
Service’s view, the presumption against treating the Gov-
ernment as a statutory person works in tandem with the
clear-statement rule regarding immunity, such that both
apply only when a statute would subject the Government
to liability.
   Our precedents teach otherwise. In several instances,
this Court has applied the presumption against treating
the Government as a statutory person when there was no
question of immunity, and doing so would instead exclude
the Federal Government or one of its agencies from access-
ing a benefit or favorable procedural device. In Cooper,
312 U. S., at 604–605, 614, for example, the Court held
that the Federal Government was not “ ‘[a]ny person’ ” who
could sue for treble damages under §7 of the Sherman
Anti-Trust Act. Accord, International Primate Protection
League v. Administrators of Tulane Ed. Fund, 500 U. S.
72, 82–84 (1991) (concluding that the National Institutes
of Health was not authorized to remove an action as a
“ ‘person acting under [a federal]’ officer” pursuant to 28
U. S. C. §1442(a)(1)); Davis v. Pringle, 268 U. S. 315, 317–
318 (1925) (reasoning that “normal usages of speech”
indicated that the Government was not a “person” entitled
to priority under the Bankruptcy Act); Fox, 94 U. S., at
321 (holding that the Federal Government was not a
“ ‘person capable by law of holding real estate,’ ” absent “an
express definition to that effect”).
   Thus, although the presumption against treating the
Government as a statutory person is “ ‘particularly appli-
cable where it is claimed that Congress has subjected the
[sovereign] to liability to which they had not been subject
before,’ ” Stevens, 529 U. S., at 781, it is hardly confined to
                 Cite as: 587 U. S. ____ (2019)            9

                     Opinion of the Court

such cases. Here, too, we proceed from the presumption
that the Government is not a “person” authorized to initi-
ate these proceedings absent an affirmative showing to the
contrary.
                             B
   Given the presumption that a statutory reference to a
“person” does not include the Government, the Postal
Service must show that the AIA’s context indicates other-
wise. Although the Postal Service need not cite to “an
express contrary definition,” Rowland, 506 U. S., at 200, it
must point to some indication in the text or context of the
statute that affirmatively shows Congress intended to
include the Government. See Cooper, 312 U. S., at 605.
   The Postal Service makes three arguments for displac-
ing the presumption. First, the Postal Service argues that
the statutory text and context offer sufficient evidence
that the Government is a “person” with the power to peti-
tion for AIA review proceedings. Second, the Postal Ser-
vice contends that federal agencies’ long history of partici-
pation in the patent system suggests that Congress
intended for the Government to participate in AIA review
proceedings as well. Third, the Postal Service maintains
that the statute must permit it to petition for AIA review
because §1498 subjects the Government to liability for
infringement. None delivers.
                             1
  The Postal Service first argues that the AIA’s reference
to a “person” in the context of post-issuance review pro-
ceedings must include the Government because other
references to persons in the patent statutes appear to do
so. Indeed, it is often true that when Congress uses a
word to mean one thing in one part of the statute, it will
mean the same thing elsewhere in the statute. See Merrill
Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U. S. 71,
10           RETURN MAIL, INC. v. POSTAL SERVICE

                          Opinion of the Court

86 (2006). This principle, however, “readily yields to
context,” especially when a statutory term is used
throughout a statute and takes on “distinct characters” in
distinct statutory provisions. See Utility Air Regulatory
Group v. EPA, 573 U. S. 302, 320 (2014) (internal quota-
tion marks omitted). That is the case here. The Patent
Act and the AIA refer to “person[s]” in at least 18 different
places, and there is no clear trend: Sometimes “person”
plainly includes the Government,3 sometimes it plainly
excludes the Government,4 and sometimes—as here—it
might be read either way.
   Looking on the bright side, the Postal Service and the
dissent, see post, at 2, focus on §207(a)(1), which authorizes
“[e]ach [f]ederal agency” to “apply for, obtain, and main-
tain patents or other forms of protection . . . on inventions
in which the Federal Government owns a right, title, or
interest.” It follows from §207(a)(1)’s express inclusion of


——————
    3 For example, the statute expressly includes the Government as a

“person” in §296(a), which, as enacted, provided that States “shall not
be immune . . . from suit in Federal court by any person, including any
governmental or nongovernmental entity, for infringement of a patent
under section 271.” 35 U. S. C. §296(a) (1988 ed., Supp. IV) (ruled
unconstitutional by Florida Prepaid Postsecondary Ed. Expense Bd. v.
College Savings Bank, 527 U. S. 627, 630 (1999)).
    4 For example, in §6(a), the Patent Act provides that the administra-

tive patent judges comprising the Board must be “persons of competent
legal knowledge and scientific ability.” Likewise, §257(e) requires the
Patent Office Director to treat as confidential any referral to the
Attorney General of suspected fraud in the patent process unless the
United States charges “a person” with a criminal offense in connection
with the fraud. See also §2(b)(11) (authorizing the Patent Office to
cover the expenses of “persons” other than federal employees attending
programs on intellectual-property protection); §100(h) (defining a
“ ‘joint research agreement’ ” as a written agreement between “2 or more
persons or entities”). Some of these provisions (§§2(b)(11), 6(a), and
100(h)) were enacted as part of the AIA, alongside the AIA review
proceedings. See 125 Stat. 285, 313, 335.
                      Cite as: 587 U. S. ____ (2019)                    11

                          Opinion of the Court

federal agencies among those eligible to apply for patents
that the statute’s references to “person[s]” in the subsec-
tions governing the patent-application process and ques-
tions of patentability (§§102(a), 118, and 119) must also
include federal agencies.5 In other words, the right de-
scribed in §207(a)(1) provides a sufficient contextual
clue that the word “person”—when used in the other
provisions governing the application process §207(a)(1)
makes available to federal agencies—includes the
Government.
   But §207(a)(1) provides no such clue as to the interpre-
tation of the AIA review provisions because it implies
nothing about what a federal agency may or may not do
following the issuance of someone else’s patent. Conversely,
reading the review provisions to exclude the Govern-
ment has no bearing on a federal agency’s right to obtain a
patent under §207(a)(1). An agency may still apply for
and obtain patents whether or not it may petition for a
review proceeding under the AIA seeking cancellation of a
patent it does not own. There is thus no reason to think
that “person” must mean the same thing in these two
different parts of the statute. See Utility Air, 573 U. S.,
at 320.6
——————
  5 Section 102(a) provides that “[a] person shall be entitled to a patent”
as long as the patent is novel. Section 118 states that “[a] person to
whom the inventor has assigned” an invention may file a patent appli-
cation. Section 119 discusses the effect of a patent application filed in a
foreign country “by any person” on the patent-application process in the
United States.
  6 Likewise, we are not persuaded by the dissent’s suggestion that

§207(a)(3)—which authorizes federal agencies “to protect and adminis-
ter rights” to federally owned inventions—provides a statutory basis for
the Postal Service’s initiation of AIA review proceedings. See post, at
5–6. The statute explains how a federal agency is to “protect” those
rights: “either directly or through contract,” such as by “acquiring
rights for and administering royalties” or “licensing.” §207(a)(3). The
12           RETURN MAIL, INC. v. POSTAL SERVICE

                        Opinion of the Court

   The Postal Service cites other provisions that may refer
to the Government—namely, the “intervening rights”
provisions that offer certain protections for “any person”
who is lawfully making or using an invention when the
Patent Office modifies an existing patent claim in a way
that deems the person’s (previously lawful) use to be
infringement. See §§252, 307(b), 318(c), 328(c). The Postal
Service argues that the Government must be among
those protected by these provisions and from there deduces
that it must also be permitted to petition for AIA review
proceedings because the review provisions and the
intervening-rights provisions were all added to the Patent
Act by the AIA at the same time. See Powerex Corp. v.
Reliant Energy Services, Inc., 551 U. S. 224, 232 (2007)
(invoking the consistent-usage canon where the same term
was used in related provisions enacted at the same time).
   But regardless of whether the intervening-rights provi-
sions apply to the Government (a separate interpretive
question that we have no occasion to answer here), the
Postal Service’s chain of inferences overlooks a confound-
ing link: The consistent-usage canon breaks down where
Congress uses the same word in a statute in multiple
conflicting ways. As noted, that is the case here. In the
face of such inconsistency, the mere existence of some
Government-inclusive references cannot make the “af-
firmative showing,” Stevens, 529 U. S., at 781, required to
overcome the presumption that Congress did not intend to
include the Government among those “person[s]” eligible
to petition for AIA review proceedings.7
——————
AIA review proceedings, which a “person” may initiate regardless of
ownership, do not fall clearly within the ambit of §207(a)(3).
  7 The dissent responds that we should set aside the statutory refer-

ences to “person[s]” that naturally exclude the Government and instead
count only those references that expressly or impliedly include the
Government. See post, at 3–4. But the point of the canon the Postal
                     Cite as: 587 U. S. ____ (2019)                  13

                         Opinion of the Court

                               2
    The Postal Service next points to the Federal Govern-
ment’s longstanding history with the patent system. It
reminds us that federal officers have been able to apply for
patents in the name of the United States since 1883, see
Act of Mar. 3, 1883, 22 Stat. 625—which, in the Postal
Service’s view, suggests that Congress intended to allow
the Government access to AIA review proceedings as well.
But, as already explained, the Government’s ability to
obtain a patent under §207(a)(1) does not speak to whether
Congress meant for the Government to participate as a
third-party challenger in AIA review proceedings. As to
those proceedings, there is no longstanding practice: The
AIA was enacted just eight years ago.8
    More pertinently, the Postal Service and the dissent
both note that the Patent Office since 1981 has treated
federal agencies as “persons” who may cite prior art to the
agency or request an ex parte reexamination of an issued
patent. See post, at 5. Recall that §301(a) provides that
“[a]ny person at any time may cite to the Office in writing
. . . prior art . . . which that person believes to have a
bearing on the patentability of any claim of a particular
patent.” As memorialized in the Patent Office’s Manual of
Patent Examining Procedure (MPEP), the agency has
understood §301’s reference to “any person” to include
“governmental entit[ies].” Dept. of Commerce, Patent and
Trademark Office, MPEP §§2203, 2212 (4th rev. ed., July
1981).
    We might take account of this “executive interpretation”

——————
Service invokes is to ascertain the meaning of a statutory term from its
consistent usage in other parts of the statute, not to pick sides among
differing uses.
  8 Moreover, for those of us who consider legislative history, there is

none that suggests Congress considered whether the Federal Govern-
ment or its agencies would have access to the AIA review proceedings.
14           RETURN MAIL, INC. v. POSTAL SERVICE

                         Opinion of the Court

if we were determining whether Congress meant to in-
clude the Government as a “person” for purposes of the
ex parte reexamination procedures themselves. See, e.g.,
United States v. Hermanos y Compañia, 209 U. S. 337, 339
(1908). Here, however, the Patent Office’s statement in
the 1981 MPEP has no direct relevance. Even assuming
that the Government may petition for ex parte reexamina-
tion, ex parte reexamination is a fundamentally different
process than an AIA post-issuance review proceeding.9
Both share the common purpose of allowing non-patent
owners to bring questions of patent validity to the Patent
Office’s attention, but they do so in meaningfully different
ways.
   In an ex parte reexamination, the third party sends
information to the Patent Office that the party believes
bears on the patent’s validity, and the Patent Office de-
cides whether to reexamine the patent. If it decides to do
so, the reexamination process is internal; the challenger is
not permitted to participate in the Patent Office’s process.
See 35 U. S. C. §§302, 303. By contrast, the AIA post-
issuance review proceedings are adversarial, adjudicatory
proceedings between the “person” who petitioned for re-
view and the patent owner: There is briefing, a hearing,
discovery, and the presentation of evidence, and the losing
party has appeal rights. See supra, at 4–5. Thus, there
are good reasons Congress might have authorized the
Government to initiate a hands-off ex parte reexamination
but not to become a party to a full-blown adversarial
proceeding before the Patent Office and any subsequent

——————
  9 As discussed above, see supra, at 2–4, ex parte reexamination is not

one of the three new proceedings added by the AIA, and therefore the
question whether its reference to a “person” includes the Government is
beyond the scope of the question presented. Moreover, neither party
contests that a federal agency may cite prior art to the Patent Office
and ask for ex parte reexamination.
                  Cite as: 587 U. S. ____ (2019)             15

                      Opinion of the Court

appeal. After all, the Government is already in a unique
position among alleged infringers given that 28 U. S. C.
§1498 limits patent owners to bench trials before the
Court of Federal Claims and monetary damages, whereas
35 U. S. C. §271 permits patent owners to demand jury
trials in the federal district courts and seek other types of
relief.
   Thus, there is nothing to suggest that Congress had the
1981 MPEP statement in mind when it enacted the AIA.
It is true that this Court has often said, “[w]hen adminis-
trative and judicial interpretations have settled the mean-
ing of an existing statutory provision, repetition of the
same language in a new statute indicates, as a general
matter, the intent to incorporate its administrative and
judicial interpretations as well.” Bragdon v. Abbott, 524
U. S. 624, 645 (1998). But there is no “settled” meaning of
the term “person” with respect to the newly established
AIA review proceedings. Accordingly, the MPEP does not
justify putting aside the presumptive meaning of “person”
here.
                              3
   Finally, the Postal Service argues that it must be a
“person” who may petition for AIA review proceedings
because, like other potential infringers, it is subject to civil
liability and can assert a defense of patent invalidity. See
§§282(b)(2)–(3). In the Postal Service’s view, it is anoma-
lous to deny it a benefit afforded to other infringers—the
ability to challenge a patent de novo before the Patent
Office, rather than only as an infringement defense that
must be proved by clear and convincing evidence. See
ibid.; Microsoft Corp., 564 U. S., at 95 (holding that §282’s
presumption of validity in litigation imposes a clear and
convincing evidence standard on defendants seeking to
prove invalidity).
   The Postal Service overstates the asymmetry. Agencies
16           RETURN MAIL, INC. v. POSTAL SERVICE

                         Opinion of the Court

retain the ability under §282 to assert defenses to in-
fringement. Once sued, an agency may, like any other
accused infringer, argue that the patent is invalid, and the
agency faces the same burden of proof as a defendant in
any other infringement suit. The Postal Service lacks only
the additional tool of petitioning for the initiation of an
administrative proceeding before the Patent Office under
the AIA, a process separate from defending an infringe-
ment suit.
   We see no oddity, however, in Congress’ affording non-
governmental actors an expedient route that the Govern-
ment does not also enjoy for heading off potential
infringement suits. Those other actors face greater and
more uncertain risks if they misjudge their right to use
technology that is subject to potentially invalid patents.
Most notably, §1498 restricts a patent owner who sues the
Government to her “reasonable and entire compensation”
for the Government’s infringing use; she cannot seek an
injunction, demand a jury trial, or ask for punitive damages,
all of which are available in infringement suits against
nongovernmental actors under §271(e)(4). Thus, although
federal agencies remain subject to damages for impermis-
sible uses, they do not face the threat of preliminary in-
junctive relief that could suddenly halt their use of a
patented invention, and they enjoy a degree of certainty
about the extent of their potential liability that ordinary
accused infringers do not. Because federal agencies face
lower risks, it is reasonable for Congress to have treated
them differently.10
——————
   10 If the Government were a “person” under the AIA, yet another

anomaly might arise under the statute’s estoppel provisions. Those
provisions generally preclude a party from relitigating issues in any
subsequent proceedings in federal district court, before the Interna-
tional Trade Commission, and (for inter partes review and post-grant
review) before the Patent Office. See 35 U. S. C. §§315(e), 325(e); AIA
                     Cite as: 587 U. S. ____ (2019)                   17

                          Opinion of the Court

  Finally, excluding federal agencies from the AIA review
proceedings avoids the awkward situation that might
result from forcing a civilian patent owner (such as Return
Mail) to defend the patentability of her invention in an
adversarial, adjudicatory proceeding initiated by one
federal agency (such as the Postal Service) and overseen
by a different federal agency (the Patent Office). We are
therefore unpersuaded that the Government’s exclusion
from the AIA review proceedings is sufficiently anomalous
to overcome the presumption that the Government is not a
“person” under the Act.11
                           III
  For the foregoing reasons, we hold that a federal agency
is not a “person” who may petition for post-issuance re-


——————
§18(a)(1)(D), 125 Stat. 330. Because infringement suits against the
Government must be brought in the Court of Federal Claims—which is
not named in the estoppel provisions—the Government might not be
precluded by statute from relitigating claims raised before the Patent
Office if it were able to institute post-issuance review under the AIA.
See 28 U. S. C. §1498(a). Although Return Mail cites this asymmetry
in support of its interpretation, we need not rely on it, because Return
Mail already prevails for the reasons given above. At any rate, the
practical effect of the estoppel provisions’ potential inapplicability to
the Government is uncertain given that this Court has not decided
whether common-law estoppel applies in §1498 suits.
   11 Nor do we find persuasive the dissent’s argument that the Postal

Service should be allowed to petition for post-issuance review proceed-
ings because its participation would further the purpose of the AIA: to
provide a cost-effective and efficient alternative to litigation in the
courts. See post, at 5; H. R. Rep. No. 112–98, pt. 1, pp. 47–48 (2001).
Statutes rarely embrace every possible measure that would further
their general aims, and, absent other contextual indicators of Congress’
intent to include the Government in a statutory provision referring to a
“person,” the mere furtherance of the statute’s broad purpose does not
overcome the presumption in this case. See Cooper, 312 U. S., at 605
(“[I]t is not our function to engraft on a statute additions which we
think the legislature logically might or should have made”).
18         RETURN MAIL, INC. v. POSTAL SERVICE

                     Opinion of the Court

view under the AIA. The judgment of the United States
Court of Appeals for the Federal Circuit is therefore re-
versed, and the case is remanded for further proceedings
consistent with this opinion.
                                          It is so ordered.
                 Cite as: 587 U. S. ____ (2019)            1

                    BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–1594
                         _________________


    RETURN MAIL, INC., PETITIONER v. UNITED
        STATES POSTAL SERVICE, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FEDERAL CIRCUIT
                        [June 10, 2019]

   JUSTICE BREYER, with whom JUSTICE GINSBURG and
JUSTICE KAGAN join, dissenting.
   When A sues B for patent infringement, B may defend
against the lawsuit by claiming that A’s patent is invalid.
In court, B must prove the invalidity of A’s patent by
“clear and convincing evidence.” Microsoft Corp. v. i4i
L. P., 564 U. S. 91, 95 (2011). Congress, however, has also
established a variety of administrative procedures that B
may use to challenge the validity of A’s patent. Although
some of the statutes setting forth these administrative
procedures have existed for several decades, we consider
here the three administrative procedures that Congress
established in the Leahy-Smith America Invents Act of
2011. See ante, at 3–5. All three involve hearings before
the Patent Trial and Appeal Board, which is part of the
Patent and Trademark Office. And all three involve a
lower burden of proof: B need only prove by a preponder-
ance of the evidence that A’s patent is invalid. 35 U. S. C.
§§316(e), 326(e); see America Invents Act, §18(a)(1), 125
Stat. 329.
   The America Invents Act states that all three adminis-
trative procedures may be invoked only by a “person.” 35
U. S. C. §§311(a), 321(a); America Invents Act,
§18(a)(1)(B), 125 Stat. 330. Here we must decide whether
the Government falls within the scope of the word “per-
2           RETURN MAIL, INC. v. POSTAL SERVICE

                      BREYER, J., dissenting

son.” Are federal agencies entitled to invoke these admin-
istrative procedures on the same terms as private parties?
In my view, the answer is “yes.” For purposes of these
statutes, Government agencies count as “persons” and so
may invoke these procedures to challenge the validity of a
patent.
    The Court reaches the opposite conclusion based on the
interpretive presumption that the word “person” excludes
the Government. See ante, at 7. This presumption, how-
ever, is “no hard and fast rule of exclusion.” United States
v. Cooper Corp., 312 U. S. 600, 604–605 (1941). We have
long said that this presumption may be overcome when
“ ‘[t]he purpose, the subject matter, the context, the legis-
lative history, [or] the executive interpretation . . . indicate
an intent’ ” to include the Government. International
Primate Protection League v. Administrators of Tulane Ed.
Fund, 500 U. S. 72, 83 (1991) (quoting Cooper, supra, at
605). And here these factors indicate that very intent.
                              I
  The language of other related patent provisions strongly
suggests that, in the administrative review statutes at
issue here, the term “person” includes the Government.
  The Patent Act states that “[e]ach Federal agency is
authorized” to “apply for, obtain, and maintain patents or
other forms of protection . . . on inventions in which the
Federal Government owns a right, title, or interest.” 35
U. S. C. §207(a)(1). The Act then provides that a “per-
son” shall be “entitled to a patent” if various “[c]onditions
for patentability” have been met. §102(a)(1) (emphasis
added). It authorizes a “person to whom the inventor has
assigned” an invention to apply for a patent in some cir-
cumstances. §118 (emphasis added). And it generally
allows “any person” who initially files a patent application
in a foreign country to obtain in the United States the
advantage of that earlier filing date. §119 (emphasis
                 Cite as: 587 U. S. ____ (2019)            3

                     BREYER, J., dissenting

added). Because the Government is authorized to “obtain”
patents, there is no dispute here that the word “person” in
these patent-eligibility provisions must include the Gov-
ernment. See ante, at 10–11.
   Now consider a few of the statutory provisions that help
those accused of infringing a patent. Suppose A obtains a
patent in Year One, modifies this patent in Year Three,
and then accuses B of infringing the patent as modified in
Year Five. What if B’s conduct infringes the modified
patent but did not infringe A’s patent as it originally stood
in Year One? In these circumstances, Congress has pro-
vided that A generally cannot win an infringement suit
against B. The relevant statutes, known as the “interven-
ing rights” provisions, state that B is entitled to a defense
that his conduct did not violate the original, unmodified
patent. §§252, 307(b), 318(c), 328(c). These statutes,
several of which were enacted alongside the three admin-
istrative review procedures in the America Invents Act,
provide that a “person” may take advantage of this de-
fense. Ibid. (emphasis added). Again, as the parties all
agree, the word “person” in these provisions includes the
Government. See Reply Brief 3; Lamson v. United States,
117 Fed. Cl. 755, 760 (2014) (noting that the Government
may “avail itself of any defense that is available to a pri-
vate party in an infringement action”).
   The majority refers to several patent-related provisions
that use the word “person” but that do not include the
Government within the scope of that term. See ante, at
10, and n. 4. These provisions, however, concern details of
administration that, almost by definition, could not in-
volve an entity such as the Government. The first provi-
sion cited by the majority says that administrative patent
judges must be “persons of competent legal knowledge and
scientific ability.” §6(a). Patent judges are human beings,
not governments or corporations or other artificial enti-
ties. The second requires the Patent Office to keep confi-
4            RETURN MAIL, INC. v. POSTAL SERVICE

                      BREYER, J., dissenting

dential a referral to the Attorney General of possible fraud
unless the Government charges “a person” with a related
criminal offense. §257(e). Although the word “person”
here could refer to a corporation, it cannot refer to the
Government, for governments do not charge themselves
with crimes. The third concerns payment for the “subsist-
ence expenses and travel-related expenses” of “persons”
who attend certain programs relating to intellectual prop-
erty law. §2(b)(11). But governments as entities do not
travel, attend events, or incur expenses for “subsistence”
or “lodging”; only their employees do. Ibid. (The majority
also refers to a fourth provision, which defines a “joint
research agreement” as an agreement between “2 or more
persons or entities.” §100(h). If the Government is not a
“person” under this provision, it is only because the adja-
cent term “entities” already covers the Government.)
   The fact that the word “person” does not apply to the
Government where that application is close to logically
impossible proves nothing at all about the word’s applica-
tion here. On the one hand, Congress has used the word
“person” to refer to Government agencies when the statute
concerns the criteria for obtaining patents, or when the
statute concerns the availability of certain infringement
defenses. On the other, Congress has not used the word
“person” to refer to Government agencies when doing so
would be close to logically impossible, or where the context
otherwise makes plain that the Government is not a “per-
son.” The provisions at issue here, which establish admin-
istrative procedures for the benefit of parties accused of
infringement, are much closer to the former category than
the latter. It therefore makes little sense to presume that
the word “person” excludes the Government, for the sur-
rounding provisions point to the opposite conclusion.
                              II
    The statutes’ purposes, as illuminated by the legislative
                 Cite as: 587 U. S. ____ (2019)            5

                     BREYER, J., dissenting

history and longstanding executive interpretation, show
even more clearly that Congress intended the term “per-
son” to include the Government in this context.
   Congress enacted the new administrative review proce-
dures for two basic reasons. First, Congress sought to
“improve the quality of patents” and “make the patent
system more efficient” by making it easier to challenge
“questionable patents.” H. R. Rep. No. 112–98, pt. 1, pp.
39, 48 (2011); see id., at 39 (noting the “growing sense that
questionable patents are too easily obtained and are too
difficult to challenge”); id., at 45 (explaining that pre-
existing administrative procedures were “less viable alter-
nativ[es] to litigation . . . than Congress intended”). Con-
gress’ goal of providing an easier way for parties to
challenge “questionable patents” is implicated to the same
extent whether the Government or a private party is the
one accused of infringing an invalid patent. That is per-
haps why the Executive Branch has long indicated that
Government agencies count as “perso[ns]” who are entitled
to invoke the administrative review procedures that pre-
date the America Invents Act. See Dept. of Commerce,
Patent and Trademark Office, Manual of Patent Examin-
ing Procedure §§2203, 2212 (4th rev. ed., Sept. 1982).
   Second, the statutes help maintain a robust patent
system in another way: They allow B, a patent holder who
might be sued for infringing A’s (related) patent, to protect
B’s own patent by more easily proving the invalidity of A’s
patent. Insofar as this objective underlies the statutes at
issue here, it applies to the same extent whether B is a
private person or a Government agency. Indeed, the
Patent Act explicitly states that the Government may
“maintain” patents and “undertake all other suitable and
necessary steps to protect and administer rights to feder-
ally owned inventions on behalf of the Federal Govern-
ment.” 35 U. S. C. §§207(a)(1), (3). And the use of admin-
istrative procedures to “protect” a patented invention from
6          RETURN MAIL, INC. v. POSTAL SERVICE

                     BREYER, J., dissenting

claims of infringement (by clearing away conflicting pat-
ents that cover the same or similar ground) would seem
to be “suitable and necessary” whether a private person or
a Government agency invokes these procedures. Cf. Halo
Electronics, Inc. v. Pulse Electronics, Inc., 579 U. S. ___,
___ (2016) (slip op., at 14) (noting that a third-party patent
covering part of an invention may be used to exact “licens-
ing fees” from the inventor); Acorda Therapeutics, Inc. v.
Roxane Laboratories, Inc., 903 F. 3d 1310, 1337 (CA Fed.
2018) (explaining that a third-party patent covering part
of an invention may be used to deter or curtail the inven-
tor’s use of the invention).
   The majority responds that allowing a Government
agency to invoke these administrative procedures would
create an “awkward situation,” as one Government agen-
cy—namely, the Patent Office—would end up adjudicating
the patent rights of another Government agency. Ante,
at 17. But why is that “awkward”? In the field of patent law,
a Government agency facing a possible infringement suit
has long been thought legally capable of invoking other
forms of administrative review. See Manual of Patent
Examining Procedure §§2203, 2212. Moreover, the stat-
utes before us presumably would permit a private party to
invoke any of the three new procedures to challenge a
Government patent. In such cases, one Government
agency, the Patent Office, would be asked to adjudicate the
patent rights of another. Thus, the situation the majority
attempts to avoid is already baked into the cake.
   The majority also says that because federal agencies “do
not face the threat of preliminary injunctive relief ” when
they are sued for patent infringement, Congress could
have reasonably concluded that it was not necessary for
the Government to be able to use the administrative pro-
cedures at issue here. Ante, at 16; see 28 U. S. C. §1498(a)
(limiting the patentee to “reasonable and entire compensa-
tion” for infringement by the Government). But patent
                 Cite as: 587 U. S. ____ (2019)            7

                     BREYER, J., dissenting

infringement suits against the Government still threaten
to impose large damages awards. See, e.g., Hughes Air-
craft Co. v. United States, 31 Fed. Cl. 481, 488 (1994)
(indicating that the value of the infringing technologies
developed by the Government exceeded $3.5 billion); Pet.
for Cert. in United States v. Hughes Aircraft Co., O. T.
1998, No. 98–871, p. 8 (noting that damages ultimately
exceeded $100 million). That fact can create a strong need
for speedy resolution of a dispute over patent validity.
    When, for example, the Department of Homeland Secu-
rity recently instituted a research initiative to equip cell
phones with hazardous-materials sensors in order to
mitigate the risk of terrorist attacks, it faced an infringe-
ment lawsuit that threatened to interfere with the project.
See Golden v. United States, 129 Fed. Cl. 630 (2016); Brief
for Prof. Tejas N. Narechania as Amicus Curiae 9. When
the Federal Communications Commission tried to ensure
that cell phones would be able to provide their current
location automatically to 911 operators, the threat of
infringement litigation delayed the deployment of technol-
ogies designed to comply with that requirement.
Narechania, Patent Conflicts, 103 Geo. L. J. 1483, 1498–
1501 (2015). And when Congress enacted statutes requir-
ing the examination of electronic passports at airports, the
Government faced the threat of an infringement suit
because airlines could not “comply with [their] legal obli-
gations” without engaging in activities that would allegedly
infringe an existing patent. IRIS Corp. v. Japan Air-
lines Corp., 769 F. 3d 1359, 1362 (CA Fed. 2014); see id.,
at 1363 (concluding that the Government may be sued
based on the infringing activities of airlines).
   I express no view on the merits of these actions. I sim-
ply point out that infringement suits against the Govern-
ment can threaten to injure Government interests even
absent the threat of injunctive relief. That fact runs coun-
ter to the majority’s efforts to find an explanation for why
8          RETURN MAIL, INC. v. POSTAL SERVICE

                    BREYER, J., dissenting

Congress would have wanted to deny Government agen-
cies the ability to invoke the speedier administrative
procedures established by the America Invents Act.
                        *     *     *
   That, in my view, is the basic question: Why? Govern-
ment agencies can apply for and obtain patents; they can
maintain patents; they can sue other parties for infringing
their patents; they can be sued for infringing patents held
by private parties; they can invoke certain defenses to an
infringement lawsuit on the same terms as private par-
ties; they can invoke one of the pre-existing administrative
procedures for challenging the validity of a private party’s
patents; and they can be forced to defend their own pat-
ents when a private party invokes one of the three proce-
dures established by the America Invents Act. Why, then,
would Congress have declined to give federal agencies the
power to invoke these same administrative procedures?
   I see no good answer to that question. Here, the stat-
utes’ “purpos[es],” the “subject matter,” the “context,” the
“legislative history,” and the longstanding “executive
interpretation,” together with the way in which related
patent provisions use the term “person,” demonstrate that
Congress meant for the word “person” to include Govern-
ment agencies. International Primate Protection League,
500 U. S., at 83 (quoting Cooper, 312 U. S., at 605). I
would affirm the Federal Circuit’s similar conclusion.
   Consequently, with respect, I dissent.